Mr. Justice Craig delivered the opinion of the Court: This is an appeal from an order of the circuit court of Saline county, entered at the May term, 1875, approving a report of deed of a special commissioner, who had sold certain lands under a decree of the court rendered at a former term. Ro question is made in regard to the regularity of the proceedings in the case prior to the decree confirming the deed, and the only objection raised to this decree is, appellant claims it was made, without notice to the defendant, several years after the case had been dismissed from the docket. If the case had been dismissed, and remained several years off the docket, it would doubtless have been error to reinstate, and render a final decree, without notice to the defendant; but this record does not show that, after final decree, the case went off the docket. Appellant’s counsel, in the very brief abstract filed in this case, state that the case was dismissed at the August term, 1864, and, to establish this fact, we are referred to the record, page 50 to 71, but we have not been able to find the order of dismissal. The transcript does, however, show that complainant dismissed his bill on the 12th day of April, 1860; but this is, no doubt, a mistake. At all events, on the 12th day of July, 1860, the defendant answered the bill. On the day following, a replication was filed, and at the August term a hearing was had, which resulted in a decree of foreclosure and sale on the 1st day of September, 1860. After the rendition of this decree, the record does not disclose that the case was dismissed. The point, therefore, relied upon by appellant’s counsel to reverse the decree approving the deed does not arise upon this record. The decree of the circuit court will be affirmed. Decree affirmed.